Citation Nr: 9912935	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-50 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for service-
connected shrapnel wound residuals of the left hand.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1963 to April 
1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 decision by the RO that 
granted the veteran's claims of entitlement to service 
connection for PTSD and a shrapnel wound of his left hand.  
That decision also evaluated the PTSD as 30 percent 
disabling, and the shrapnel wound as noncompensably 
disabling.  These matters were previously before the Board in 
September 1997, when they were remanded to the RO for 
additional development.

The Board notes that, in its September 1997 remand, the 
issues on appeal were characterized as "increased 
rating[s]."  However, a recent decision by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) calls that characterization into question.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Specifically, the Fenderson Court indicated that where, as 
here, a veteran appeals the evaluation assigned to a given 
disability in conjunction with an original grant of service 
connection, the issue on appeal should be characterized as an 
evaluation of the disability in question, and not as an 
"increased rating" for that disability, because increased 
rating claims and original claims are different types of 
claims.  Id.  This is so, notwithstanding that the same 
substantive principles of law apply to ratings assigned 
pursuant to original evaluations and increased ratings.  Id.  
Therefore, the Board has recharacterized the issues on 
appeal, as those issues appear on the first page of this 
remand.  Also in this regard, the Board notes that the 
October 1996 statement of the case (SOC) was adequate for 
purposes of conferring jurisdiction on the Board, 
notwithstanding that it referred to the issue on appeal as 
"service connection" for PTSD and a shrapnel wound, because 
the substance of the SOC referred to the "evaluation" of 
those disabilities, and because supplemental SOCs (SSOCs), 
issued in July 1997, July 1998, and November 1998, clarified 
that the issues treated in the October 1996 SOC were actually 
the evaluation of those disabilities.  Cf. Fenderson, 12 Vet. 
App. at 132.

The representative's appellate brief raises, for the first 
time, a claim for a total disability rating based on 
individual unemployability.  The RO has not addressed this 
matter in the first instance.  This matter is therefore 
referred to the RO for appropriate action.


REMAND

The representative contends in his appellate brief that the 
August 1998 VA PTSD examination report, ostensibly prepared 
pursuant to the September 1997 remand, is inconsistent on its 
face, and thus warrants at least a remand.  In particular, he 
notes that the examiner found "no" social or industrial 
impairment, yet assigned a Global Assessment of Functioning 
(GAF) score of 50 to the service-connected PTSD (the only 
mental disorder diagnosed).  (The American Psychiatric 
Association's (APA's) DIAGNOSTIC AND STATISTICAL MANUAL, Fourth 
edition (DSM-IV) provides that a GAF score rates the overall 
psychological functioning on a scale of zero to 100, with 
zero representing the lowest level of functioning.  APA's 
QUICK REFERENCE TO DSM-IV, 44, n. 1 (1994).  A GAF score of 41 
to 50 represents serious symptoms or any "serious" 
impairment in social, occupational, or school functioning, 
including inability to "keep a job."  Id. at 47.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).)  The Board 
agrees that further evidentiary action is required.  The 
August 1998 examination report raises a question of how the 
examiner could conclude that there was no impairment, yet 
simultaneously assign a GAF score of 50, which suggests 
serious impairment, even to the extent of the veteran being 
unable to keep a job.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995); cf. 61 Fed. Reg. 52,700 (Oct. 1996); and see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Similarly, how 
could the examiner's finding of no impairment be squared with 
the notation of "severe" obsessional rituals?  On the other 
hand, how could a GAF score of 50, which might represent an 
inability to keep a job, be squared with evidence in the file 
which indicates that the veteran worked for a single employer 
from December 1995 until approximately October 1997?  See, 
e.g., January 1996 and November 1997 VA outpatient treatment 
records, and undated VA social work survey (apparently 
generated in November 1997).  Indeed, how would the examiner 
account for the veteran's work history generally?  See 
38 C.F.R. §§ 4.1, 4.10 (1998).  Specifically, the undated VA 
social work survey reflects that the veteran has worked every 
year since 1967.  He worked at several jobs for approximately 
two years (1975-77, 1987-89, 1989-91, and 1991-93), and one 
job for approximately six years (1980-86), although the 
survey reflects that he was laid off from many of these jobs 
due to interpersonal conflicts.  In short, the August 1998 VA 
mental examination report not only fails to answer these 
questions, but also contradicts itself.  Therefore, a remand 
for a new PTSD examination is warranted.  38 C.F.R. §§ 3.326, 
4.1, 4.2, 19.9, 19.38 (1998).

With respect to the veteran's claim for a compensable 
evaluation of the shrapnel wound of his left hand, the 
representative notes that the March 1998 VA hand examination 
report refers to certain November 1997 VA x-ray studies of 
the veteran's left hand, but that the reports of those x-rays 
are not in the file.  In any case, the March 1998 VA examiner 
did not conduct new x-ray studies, as requested by the 
Board's September 1997 remand.  See also July 1997 VA Form 
646 and April 1996 RO hearing transcript [(Tr.) p. 19].  
Although the examiner explained the decision not to order x-
rays as due to the intermittent nature of the symptomatology 
and the present physical findings, this explanation is 
unhelpful, because the veteran might have retained shell 
fragments or other pathology associated with the wound, which 
might be revealed by x-rays, and which in turn might account 
for the occasional swelling, stiffness, weakness, and pain of 
which the veteran complained during the examination and the 
April 1996 RO hearing [Tr. pp. 14-16].  See 38 C.F.R. § 4.56 
(1998).  This is not implausible, given the description of 
the original injury.  See, e.g., May 1996 VA scar examination 
report and September 1998 VA chest x-ray report.  The 
examiner also did not comment on the veteran's report that 
the shrapnel injury was a through and through wound, as 
mentioned in the May 1996 VA scars examination report.  This 
might be relevant to evaluating muscular disability 
associated with the wound, if any.  See, e.g., 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 4.56(b) (1995).  Likewise, 
the physical examination lacked any comparison of strength, 
range of motion, etc. between the left and right hands.  See 
38 C.F.R. § 4.56 (1998).  Also, the examiner did not comment 
on the extent to which the veteran's left hand symptomatology 
might be due to etiologies other than service-connected 
disability, such as the motor vehicle accident reported in 
the November 1997 VA outpatient record of treatment of the 
veteran's left thumb.  Therefore, a remand for a new 
examination is warranted.  

Additionally, because this case arises from an original grant 
of service connection, the RO should consider whether the 
record supports the assignment of "staged" ratings.  This 
is particularly important given the veteran's report of 
having experienced improvements in his symptomatology from 
December 1995 to February 1996, as mentioned in the January 
and February 1996 VA outpatient records.  See Fenderson, 
12 Vet. App. at 126, citing 38 C.F.R. §§ 3.400, 3.500, 4.29, 
4.30 (1998).  Finally, the RO has not issued a SSOC which 
addresses the evidence submitted since the November 1998 
SSOC, including the November 1997 VA outpatient record 
reflecting that the veteran had been fired from his job, 
which is relevant because the veteran claims that his 
inability to keep a job is due to PTSD symptomatology.  
38 C.F.R. § 19.31 (1998). 

This case is REMANDED for the following actions: 

1.  The RO should schedule the veteran 
for a mental examination to determine 
the severity of his service-connected 
PTSD.  Psychological testing should be 
accomplished.  The RO should provide the 
examiner(s) with the claims file and 
copies of the relevant rating criteria, 
as those criteria existed at the time 
the veteran submitted his claim in 
December 1995, and as they currently 
exist, see e.g., 38 C.F.R. §§ 4.130, 
Diagnostic Code 9411 (1998), and 4.132, 
Diagnostic Codes 9411 (1995).  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The 
examiner(s) should review the claims 
file and all rating criteria, examine 
the veteran, and describe all PTSD 
symptomatology found in terms that 
comport with both the old and the new 
criteria.  With regard to the old 
criteria, the examiner(s) should 
indicate whether the service-connected 
symptoms have caused mild, definite, 
considerable, severe, or total social 
and industrial impairment, and state 
whether the veteran is unable to obtain 
or retain employment as a result of PTSD 
symptomatology.  The examiner(s) should 
provide multi-axial diagnosis(es) in 
accordance with DSM-IV criteria, 
including a current GAF score.  The 
examiner(s) should state whether there 
would be any significant difference in 
the multi-axial diagnosis(es) if the 
DSM-III or DSM-III-R criteria were used, 
and, if so, provide the multi-axial 
diagnosis(es) under such criteria with 
appropriate adaptive functioning or GAF 
score.  It might be helpful for the 
examiner(s) to note the veteran's work 
history, as summarized in the body of 
this remand, and in the undated VA 
social work survey located in the file 
near the March 1998 VA hand examination 
report.

2.  The RO should schedule an orthopedic 
examination to evaluate the service-
connected shrapnel wound residuals of 
the veteran's left hand.  The RO should 
provide the examiner(s) with the claims 
file and copies of the rating criteria 
for muscle injuries, as those criteria 
existed at the time the veteran 
submitted his claim in December 1995, 
and as they currently exist.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The 
examiner(s) should review the claims 
file, examine the veteran, and conduct 
x-ray studies of his left hand.  The 
examiner(s) should also conduct 
comparative studies of the veteran's 
hands for strength, range of motion, 
neurological impairment (if any), and 
any other indicated testing.  The 
examiner(s) should consider that the 
veteran has complained of occasional 
swelling, stiffness, weakness, and pain, 
with the swelling occurring two to three 
times a year in episodes of up to six 
days' duration.  [Tr. pp. 14-16.]  The 
examiner(s) should comment on the 
history of the veteran's wound, and 
consider that the veteran has reported 
that the shrapnel injury was a through 
and through wound.  If feasible, the 
examiner(s) should also comment on the 
extent to which the veteran's left hand 
symptomatology might be due to 
etiologies other than service-connected 
disability, such as the motor vehicle 
accident reported in the November 1997 
VA outpatient record of treatment of the 
veteran's left thumb.  If not feasible, 
the examiner(s) should explain why.  The 
examiner(s) should comment on the 
functional loss of the left hand caused 
by service-connected disability. 

3.  The RO should take adjudicatory 
action on the issues of an evaluation of 
PTSD in excess of 30 percent, and a 
compensable evaluation for service-
connected shrapnel wound residuals of 
the veteran's left hand, evaluating his 
claims under Part IV of 38 C.F.R. as it 
was at the time he filed his claims, and 
as amended during the pendency of his 
claim.  See Karnas, supra.  In doing so, 
the RO should consider whether the 
record supports the assignment of 
"staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999), 
citing 38 C.F.R. §§ 3.400, 3.500, 4.29, 
4.30 (1998).  If any benefit sought is 
denied, the RO should issue a SSOC, 
which should include consideration of 
the evidence submitted since the 
November 1998 SSOC.
 
After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by him until 
he receives further notice.  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


